FORM 10-QSB MARCH 31, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2007. ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission file number: 0-24092 Positron Corporation (Exact name of small business issuer as specified in its charter) Texas 76-0083622 (State of incorporation) (IRS Employer Identification No.) 1304 Langham Creek Drive, Suite 300, Houston, Texas 77084 (Address of principal executive offices) (281) 492-7100 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ As of May 15, 2007, there were 87,205,202 shares of the Registrant’s Common Stock, $.01 par value outstanding. Transitional Small Business Disclosure Format (check one).Yes ¨ No x 1 FORM 10-QSB MARCH 31, 2007 POSITRON CORPORATION TABLE OF CONTENTS Form 10-QSB for the quarter ended March 31, 2007 PART I – FINANCIAL INFORMATION Page Item 1.Financial Statements Balance Sheet as of March 31, 2007 and December 31, 2006 3 Statements of Operations for the three months ended March 31, 2007 and 2006 4 Statements of Cash Flows for the three months ended March 31, 2007 and 2006 5 Selected Notes to Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Controls and Procedures 18 PART II – OTHER INFORMATION 19 Item 1.Legal Proceedings 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3.Defaults Upon Senior Securities 19 Item 4.Submission of Matters to a Vote of Security Holders 19 Item 5.Other Information 19 Item 6.Exhibits 19 Signature Page 20 2 Table of Contents FORM 10-QSB MARCH 31, 2007 PART 1 – FINANCIAL INFORMATION ITEM 1.Financial Statements POSITRON CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March 31, 2007 (Unaudited) December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 472 $ 115 Accounts receivable 242 208 Inventories 1,396 1,476 Due from affiliates 498 2,955 Prepaid expenses 166 115 Other current assets 67 63 Total current assets 2,841 4,932 Investment In Joint Ventures 23 Property and equipment, net 65 64 Goodwill 2,592 Other assets 273 252 Total assets $ 5,771 $ 5,271 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable, trade and accrued liabilities $ 2,525 $ 2,627 Customer deposits 127 146 Unearned revenue 118 241 Due to affiliates 48 507 Total current liabilities 2,818 3,521 Obligation under capital lease 1 7 Convertible notes payable, less discount of $1,258and $1,272 42 28 Deposits of unissued preferred stock 2,790 850 Derivative liabilities for convertible debentures 2,199 2,165 Majority interest in loss of consolidated subsidiary (168 ) Total liabilities 7,850 6,403 Stockholders’ deficit: Series A Preferred Stock:$1.00 par value; 8% cumulative, convertible, redeemable; 5,450,000 shares authorized; 464,319 shares issued and outstanding 464 464 Series B Preferred Stock: $1.00 par value; convertible, redeemable 9,000,000 shares authorized; 5,739,860.5 shares issued and outstanding 5,740 5,740 Series G Preferred Stock:$1.00 par value; 8% cumulative, convertible, redeemable; 3,000,000 shares authorized; 204,482 shares issued and outstanding 204 204 Common Stock:$0.01 par value; 800,000,000 shares authorized; 87,205,202, and 86,205,202 shares outstanding 872 862 Additional paid-in capital 60,583 60,400 Other comprehensive income 17 38 Accumulated deficit (69,944 ) (68,825 ) Treasury Stock:60,156 common shares at cost (15 ) (15 ) Total stockholders’ deficit (2,079 ) (1,132 ) Total liabilities and stockholders’ deficit $ 5,771 $ 5,271 See accompanying notes 3 Table of Contents FORM 10-QSB MARCH 31, 2007 POSITRON CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended March 31, 2007 March 31, 2006 Revenues: System sales $ 975 $ Upgrades Service and component 226 198 Total revenues 1,201 198 Costs of revenues: System sales 685 Upgrades Service, warranty and component 137 148 Total costs of revenues 822 148 Gross profit 379 50 Operating expenses: Research and development 353 144 Selling and marketing 269 70 General and administrative 709 435 Stock based compensation 103 246 Total operating expenses 1,434 895 Loss from operations (1,055 ) (845 ) Other income (expense) Interest expense (33 ) (269 ) Derivative gains (losses) (34 ) Equity in losses of joint ventures (22 ) (42 ) Total other income (expense) (89 ) (311 ) Loss before income taxes and majority interest (1,144 ) (1,156 ) Majority interest in loss of consolidated subsidiary 25 Loss before income taxes (1,119 ) (1,156 ) Income taxes Net loss $ (1,119 ) $ (1,156 ) Other comprehensive income Foreign currency translation loss (21 ) Comprehensive loss $ (1,140 ) $ (1,156 ) Basic and diluted loss per common share $ (0.01 ) $ (0.01 ) Weighted average number of basic and diluted common shares outstanding 87,083 77,997 See accompanying notes 4 Table of Contents FORM 10-QSB MARCH 31, 2007 POSITRON CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, 2007 March 31, 2006 Cash flows from operating activities: Net loss $ (1,119 ) $ (1,156 ) Adjustment to reconcile net loss to net cash used in operating activities Depreciation and amortization 15 12 Amortization of loan costs, debt discount and beneficial conversionfeatures 18 194 Stock based compensation 103 246 Loss on derivative liabilities 34 Common stock issued for services 90 Equity in losses of joint ventures 22 42 Majority interest in losses of consolidated subsidiary (25 ) Changes in operating assets and liabilities: Accounts receivable (32 ) (21 ) Inventory 91 (10 ) Prepaid expenses (49 ) 25 Other current assets (3 ) (26 ) Field service parts and supplies (42 ) (17 ) Accounts payable and accrued liabilities (116 ) 74 Customer deposits (115 ) Unearned revenue (28 ) (4 ) Net cash used in operating activities (1,156 ) (641 ) Cash flows from investing activities: Purchase of property and equipment (13 ) Net cash used in investing activities (13 ) Cash flows from financing activities: Proceeds from notes payable to an affiliated entities 100 Repayments of advances to affiliated entities 131 Proceeds from private placements 1,903 505 Capital lease payments (1 ) Advance to affiliated entities (512 ) (78 ) Net cash provided by financing activities 1,521 527 Effect of exchange rate changes on cash and cash equivalents 5 Net (decrease) increase in cash and cash equivalents 357 (114 ) Cash and cash equivalents, beginning of period 115 209 Cash and cash equivalents, end of period $ 472 $ 95 Supplemental cash flow information: Interest paid $ $ Income taxes paid See accompanying notes 5 Table of Contents FORM 10-QSB MARCH 31, 2007 POSITRON CORPORATION AND SUBSIDIARIES SELECTED NOTES TO FINANCIAL STATEMENTS 1. Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with generally accepted accounting principles and the rules of the U.S. Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in the Annual Report on Form 10-KSB for Positron Corporation (the “Company”) for the year ended December 31, 2006. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position, results of operations and cash flows for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year ended December 31, 2006, as reported in the Form 10-KSB, have been omitted. For the three months ended March 31, 2007, the financial statements include the transactions of Positron Corporation (“Positron” or “the Company”), and Imaging Pet Technologies, Inc. (“IPT”). All Intercompany transactions and balances have been eliminated. For the three months ended March 31, 2006, the financial statements include only the transactions of Positron Corporation. 2. Accounting Policies Foreign Currency Translation As of March 31, 2007 the accounts of the Company’s subsidiaries, IPT and QMT were maintained, and their consolidated financial statements were expressed in Canadian dollars. Such consolidated financial statements were translated into U.S. Dollars (USD) in accordance with Statement of Financial Accounting Standards ("SFAS") No. 52, "Foreign Currency Translation.” According to the Statement, all assets and liabilities were translated at the exchange rate on the balance sheet date, stockholder's equity are translated at the historical rates and statement of operations items are translated at the weighted average exchange rates. The resulting translation adjustments are reported under other comprehensive income in accordance with SFAS No. 130, "Reporting Comprehensive Income”. Cash Equivalents and Short-term Investments For the purposes of reporting cash flows, the Company considers highly liquid, temporary cash investments with an original maturity period of three months or less to be cash equivalents.Short-term investments include certificates of deposits, commercial paper and other highly liquid investments that do not meet the criteria of cash equivalents.Cash equivalents and short-term investments are stated at cost plus accrued interest which approximates fair value. Concentrations of Credit Risk Cash and accounts receivable are the primary financial instruments that subject the Company to concentrations of credit risk.The Company maintains its cash in banks or other financial institutions selected based upon management's assessment of the bank's financial stability.Cash balances periodically exceed the $100,000 federal depository insurance limit. Accounts receivable arise primarily from transactions with customers in the medical industry located throughout the world, but concentrated in the United States, Canada and Japan.The Company provides a reserve for accounts where collectibility is uncertain.Collateral is generally not required for credit granted. 6 Table of Contents FORM 10-QSB MARCH 31, 2007 Inventory Inventories are stated at the lower of cost or market.Cost is determinedusing the first-in, first-out (FIFO) method of inventory valuation. Property and Equipment Property and equipment are recorded at cost and depreciated for financial statement purposes using the straight-line method over estimated useful lives of three to seven years, and declining balance methods for IPT’s computer software. Gains or losses on dispositions are included in the statement of operations in the period incurred.Maintenance and repairs are charged to expense as incurred. Revenue Recognition Revenues from POSICAMTM system contracts, IPT’s PulseCDC™ compact digital cardiac camera (sold under the IS2 brand name) and other nuclear imaging devices are recognized when all significant costs have been incurred and the system has been shipped to the customer.Revenues from maintenance contracts are recognized over the term of the contract.Service revenues are recognized upon performance of the services. Stock-Based Compensation Effective January 1, 2006 the Company adopted the revision to SFAS 123 (“SFAS 123R”), “Share-Based Payment”, that focuses primarily on accounting for transactions in which an entity obtains employee services in share-based payment transactions utilizing the modified prospective method. This statement replaces SFAS 123, “Accounting for Stock-Based Compensation”, and supersedes APB Opinion No. 25, “Accounting for Stock Issued to Employees”.SFAS 123R requires companies to expense the fair value of employee stock options and similar awards. Warranty Costs The Company accrues for the cost ofproduct warranty on POSICAMTM systems and other nuclear imaging devices at the time of shipment.Warranty periods generally range up to a maximum of one year but may extend for longer periods.Actual results could differ from the amounts estimated. Loss Per Common Share Basic loss per common share is calculated by dividing net income by the weighted average common shares outstanding during the period.Stock options and warrants are not included in the computation of the weighted average number of shares outstanding for dilutive net loss per common share during each of the period presented in the Statement of Operations and Comprehensive Income, as the effect would be antidilutive. Income Taxes The Company accounts for income taxes under Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes”.Under Statement No. 109, the asset and liability method is used in accounting for income taxes.Deferred taxes are recognized for temporary differences between the bases of assets and liabilities for financial statement and income tax purposes.The temporary differences relate primarily to net operating loss carryforwards.A valuation allowance is recorded for deferred tax assets when it is more likely than not that some or all of the deferred tax assets will not be realized through future operations. 7 Table of Contents FORM 10-QSB MARCH 31, 2007 In June 2006, the FASB released FASB Interpretation No. 48, "Accounting for Uncertainty in Income Taxes," an interpretation of FASB Statement No. 109 ("FIN 48"). FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. A company must determine whether it is "more-likely-than-not" that a tax position will be sustained upon examination, including resolution of any related appeals or litigation procedures, based on the technical merits of the position.Once it is determined that a position meets the more-likely-than-not recognition threshold, the position is measured to determine the amount of benefit to recognize in the financial statements. This interpretation is effective for fiscal years beginning after December 15, 2006.The provisions of FIN 48 were adopted in the first quarter of 2007 and did not have amaterial effect on the Company's financial statements. Fair Value of Financial Instruments The Company includes fair value information in the notes to the financial statements when the fair value of its financial instruments is different from the book value.When the book value approximates fair value, no additional disclosure is made. New Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards No 157, "Fair Value Measurements". This statement defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles, and expands disclosures about fair value measurements. The statement is effective in the fiscal first quarter of 2008 and the Company will adopt the statement at that time. The Company believes that the adoption of SFAS No 157 will not have a material effect on its results of operations, cash flows or financial position. 3. Going Concern Since inception, the Company has expended substantial resources on research and development. Consequently, the company has sustained substantial losses.Due to the limited number of systems sold or placed into service each year, revenues have fluctuated significantly from year to year.At March 31, 2007, the Company had an accumulated deficit of $69,944,000 and a stockholder’s deficit of $2,079,000.The Company will need to increase system sales and apply the research and development advancements to achieve profitability in the future. Through the Company’s joint venture with Neusoft Medical Systems, the company intends to reduce significantly, overall costs to manufacture and deliverPET systems.
